511 So. 2d 747 (1987)
Mildred A. SHORT and Harry L. Short, Petitioners,
v.
FLEETWOOD MOTOR HOMES OF PENNSYLVANIA, INC., B & L Industries, Inc., and Holiday of Orlando, Inc., Respondents.
No. 87-549.
District Court of Appeal of Florida, Fifth District.
August 27, 1987.
Charles B. Draper, Kissimmee, for petitioners.
E. Peyton Hodges of Cameron, Marriott, Walsh & Hodges, P.A., Orlando, for respondents.
DAUKSCH, Judge.
This petition for writ of certiorari seeks review of an order compelling production of income tax returns and financial records. Because petitioners are not seeking damages relating to their loss of income or earnings we can discern no proper reason for requiring the production of their personal financial records. The issues for decision below are whether the defendant is liable for the injury and if so, how much it must pay for medical expenses, pain, suffering, mental anguish, inconvenience and disability. An additional spousal claim for loss of services, companionship and consortium is also claimed. None of these is related to the income of the claimants. Poor and rich alike are due to be compensated *748 in like amount for negligent injury. Should respondent need to see financial records regarding past medical expenditures to determine questions regarding preexisting injuries or conditions, then a specific demand can be made in this regard.
We perceive error, then, and would grant the writ, and were prepared to do so, but as preparations to do so had been begun the supreme court issued its opinion in Martin-Johnson, Inc. v. Savage, 509 So. 2d 1097 (Fla. 1987). This ruling of our supreme court takes from petitioners their right to seek review of the order. We are bound to deny the writ.
Writ denied.
ORFINGER and COWART, JJ., concur.